Title: To George Washington from John Jay, 26 August 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 26th Augt 1779
        
        Herewith enclosed Your Excellency will receive a copy of a Letter from Major General Philips of the 8th Inst., and of other Papers enclosed with it, marked No: 1, 2, 3 & 4, which together with the Letter are referred to Your Excellency that such Order may be taken on the several Matters mentioned in them as You may think proper.
        The sense which Congress entertain of the merit of Major Noirmont De Laneuville has induced them to pass an Act, of which the enclosed is a copy for allowing him the Pay & Subsi[s]tence of a Major while he shall continue a voluntier with the Army. I have the honor to be With the greatest Respect & Esteem Your Excellency’s Most Obedient and Humble Servant
        
          John Jay Prest
        
      